Citation Nr: 1203586	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, determining that new and material evidence had not been received to reopen a previously denied claim for service connection for a right knee disorder. 

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in July 2009.  A transcript of that proceeding is of record. 

In December 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  As such, the Board reopened his claim.  The Board then remanded the Veteran's claim for additional development.  The Veteran's claim was again remanded in July 2011.  It is properly before the Board at this time.


FINDING OF FACT

The currently diagnosed right knee disorder did not manifest in service, arthritis did not manifest for many years thereafter, and a right knee disorder is not related to service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service, and right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, VCAA duty to notify, including the Dingess/Hartman requirements noted above, were satisfied through a July 2006 letter, which was issued prior to the initial adjudication of the claim in September 2006.
 
Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has obtained service and all pertinent VA treatment records identified by the Veteran.  

The Board notes that the Veteran has mentioned treatment at a private facility in Fairmont, West Virginia for his right knee disorder.  In a September 2011 letter, VA specifically asked the Veteran to either submit a release so that VA could request these records from the private facility or to obtain the records himself and submit them to VA.  The Veteran did not respond to this communication.  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  In this case, the Veteran did not provide the documentation necessary for VA to request these records and did not submit them himself.  VA has fulfilled its duty to assist with regard to this potentially applicable evidence.  All other records identified by the Veteran have been requested or obtained.

Regarding the August 2011 VA examination, the Board notes that the July 2011 remand directed that a physician (M.D.) conduct this examination.  However, this examination was conducted by a physician assistant.  The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the Board's instructions have been substantially complied with as the examiner, a physician assistant, performed the requested review, thoroughly detailed the evidence of record, examined the Veteran, and fully addressed the questions posed by the remand.  The Board also finds that this examination is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's and his representative's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A pre-induction examination report dated in November 1965 shows that the Veteran's lower extremities were normal.  At that time, he reported a history of other orthopedic symptoms but denied any history of a trick or locked knee.

A September 1966 service record shows that the Veteran had pain in his right knee.  He had difficulty with both knees for the last ten years with repeated trauma due to football.  He had never had surgery.  Examination of the right knee revealed meniscal soft tissue swelling with no laxity or effusion.  There was full range of motion.  A subsequent September 1966 entry indicates that the Veteran's knee was worse.  There was possible laxity on lateral rotation.  X-rays were negative for a fracture.  In October 1966, the Veteran continued to complain of pain in the right knee.

A February 1967 report of an x-ray of the right knee shows that the Veteran had a history of a fracture to the kneecap in October 1966.  The current x-ray was negative.

An April 1967 service treatment record shows that the Veteran reported injuring his right knee in high school and had repeated injuries since then.  He complained of constant aching and frequent giving way.  On examination, the joint was stable and there was no limitation of motion.  The x-ray was negative.  The clinician did not feel that the Veteran had gout.  He felt that the problem was his old injury.

The July 1968 separation examination report shows that the Veteran's lower extremities were normal.  He denied a history of a trick or locked knee at that time.

In June 1969, the Veteran pursued a VA claim for dental benefits.

An August 1991 VA report of an x-ray reveals mild degenerative joint disease of the right knee.

On his September 1991 original claim, the Veteran indicated that he had a right knee condition that began in September 1966.

A September 1991 VA outpatient record shows that the Veteran reported injuring his right knee while in boot camp in 1966.  Following evaluation, the diagnosis was degenerative joint disease of the right knee.

In November 1991, the Veteran underwent VA examination.  He gave a history of fracturing his kneecap in 1966 and having problems with his knee since then.  Following examination, the diagnosis was mild degenerative joint disease of the right knee.

During his July 2009 VA hearing, the Veteran testified that he only recalled getting right knee x-rays during service.  He did not like doctors, so he did not see one for many years following service.  He contended that he did not have a knee disorder that existed prior to service.

A July 2009 VA report of an MRI reveals advanced osteoarthritic changes of the right knee.

A July 2010 VA outpatient treatment record shows that the Veteran reported having fractured his patella during service.  He had no surgery at that time but underwent arthroscopy of the right knee in the 1980s.

In January 2011, the Veteran underwent VA examination.  He denied an injury prior to service and stated that he injured it during basic training.  Pain and decreasing mobility have worsened over the years.  Following examination, the diagnosis was advanced degenerative arthrosis of the bilateral knees.  The examiner opined that the Veteran's current right knee condition was less likely as not caused by or a result of his service.  The examiner noted that the Veteran's pre-induction and separation physical reports make no mention of knee pain or physical findings on the right knee examination.  The examiner noted three service entries related to the Veteran's right knee but also indicated that there was no evidence of orthopedic consult, no x-ray or other evidence of a kneecap fracture, and no current x-ray or other evidence of a prior fracture of the kneecap.  Despite the Veteran's claim of a fractured kneecap in service, he denied significant trauma.  The examiner was unable to find any objective evidence to substantiate the claim of a fractured patella in service.

In August 2011, the Veteran underwent VA examination.  He stated that he was diagnosed as having a fractured kneecap in 1966 during service.  He denies any injury prior to service.  His knees have gotten worse since that time.  Following examination, the diagnosis was advanced degenerative joint disease of the right knee with meniscus tear.  The examiner noted an extensive review of the claims file.  She then opined that it was not unequivocal that a right knee disorder pre-existed the Veteran's entry into active service in September 1966.  The rationale was that, while there were in-service statements from the Veteran reporting intermittent knee pain for ten years, there was no clear indication of a knee disability.  Most people have intermittent pains that do not represent a disability.

With regard to whether the Veteran has a currently diagnosed right knee disability that is related to service, the examiner first opined that there was no evidence that the Veteran manifested arthritis of the right knee within one year of separation from service.  Regarding any further opinion as to whether the Veteran's currently diagnosed right knee disability is related to service, the examiner indicated that she could not resolve this issue without resort to mere speculation.  A review of the medical records clearly shows a knee problem during service.  While the Veteran contends that he fractured his patella in service, this is not shown by the service treatment records.  The Veteran reported having an arthroscopic procedure in Fairmont, West Virginia.  The examiner indicated that it would be premature to offer an opinion without having those records, as they could have a significant impact on any opinion given.

In September 2011, the RO requested that the Veteran submit a waiver so that VA could request records from Fairmont General Hospital.

Every Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  Id.

Here, the Veteran's lower extremities were normal when he was examined for pre-induction in November 1965.  Therefore, the presumption of soundness attaches with regard to this claimed disability.  See 38 U.S.C.A. §§ 1111, 1137 (2011); 38 C.F.R. § 3.304(b) (2011); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Furthermore, while the Veteran reported during service that he had knee problems prior to entry, his statements are the only evidence of symptoms prior to.  The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.   See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

In addition, the August 2011 VA examiner opined that there was not unequivocal evidence that the Veteran had a right knee disability prior to service, stating that many people have intermittent pain with no actual disability.  As such, the presumption of soundness has not been rebutted by clear and unmistakable evidence.

Now, the Board will turn to the question of whether the Veteran's currently diagnosed right knee disability is related to or began during his service.  The Veteran has asserted that he fractured his kneecap during service.  However, in a January 2011 opinion, a VA examiner stated that there was no in-service or post-service medical evidence to support the Veteran's contention.  Furthermore, the Veteran's separation examination report shows that his lower extremities were normal, and he denied any history of right knee problems when reporting his medical history at that time and more recently denied any serious trauma during service.  Significantly, the first post-service documentation of a knee disorder was in an August 1991 x-ray study, which was over 23 years following the Veteran's separation from service.  Even more critically, the January 2011 VA examiner concluded that it was less likely as not that the Veteran's currently diagnosed right knee disorder was caused by or related to his service, on this basis.

The Veteran was afforded a second VA examination in August 2011 to determine whether the currently diagnosed right knee disability was related to his documented treatment during service.  That VA examiner indicated that she could not provide an opinion without resort to mere speculation, given the absence of medical records from Fairmont, West Virginia, where the Veteran had undergone an arthroscopic procedure.  Thereafter, in a September 2011 letter, VA specifically asked the Veteran to submit a signed Authorization and Consent to Release Information (VA Form 21-4142) so that VA could request these records.  In the alternative, the Veteran was informed that he could submit the records himself.  The Veteran never responded to this correspondence.  Therefore, VA has not been able to afford him an additional examination or opinion.  Finally, the August 2011 VA examiner indicated that there was no evidence of record to establish that the Veteran manifested arthritis of the right knee within one year of separation.  No other evidence of record suggests otherwise.

As such, the medical evidence of record preponderates against a finding that, to the extent that the examiner was able to provide an opinion, any currently diagnosed right knee disability is not related to service, whether or not the Veteran fractured his patella during service.  

The Veteran has asserted that he injured his right knee in service and that his currently diagnosed right knee disability is related to this injury.  He has also suggested that his symptoms have continued since then.  However, he denied any history of right knee symptoms at separation in a signed, sworn document.  This contemporaneous document, completed by the Veteran, is highly probative in determining whether continuity of symptomatology is shown.  Furthermore, the Veteran first initiated a claim for VA benefits in June 1969.  However, this claim was for dental benefits, and he never mentioned a right knee disorder.  Silence here, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence.  As such, the Board finds that the more probative, contemporaneous evidence establishes that continuity of symptomatology related to the Veteran's right knee is not shown.  His much more recent statements asserting such history are not credible.

In some cases, lay evidence may establish a nexus between a current disability and service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, in the absence of credible evidence of continuity of symptomatology, the potential relationship between a currently diagnosed right knee disability and injury or treatment during service is not obvious merely through lay observation.  The question of causation in this instance involves a more complex relationship that is not an easily observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's opinion on this matter is not competent to establish the etiology of his current disorder.  

In conclusion, the Board finds that the preponderance of the competent evidence of record is against a finding that a right knee disorder is related to service.  The claim must be denied on that basis.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


